 



Exhibit 10.12.5
SIXTH AMENDMENT TO LEASE
     THIS AMENDMENT made and entered into this 9th day of May, 2006, by and
between PARK SPE, LLC, hereinafter called “Lessor,” and CXT INCORPORATED, a
Delaware corporation hereinafter called “Lessee.”
RECITALS
     WHEREAS, on April 1, 1993, the Lessor and Lessee entered into an agreement
of Lease covering those certain premises described as a portion of those certain
premises described as Spokane County Altered Binding Site Plan No. 87-17,
Spokane County Binding Site Plan No. 88-21, and Spokane County Binding Site Plan
No. 88-22, containing approximately 8,619,217 gross square feet (Building S-16),
located at 3808 North Sullivan Road, situated in the County of Spokane, the
State of Washington.
     WHEREAS, on March 28, 1996 the Lessor and Lessee entered into a First
Amendment to Lease covering those certain premises whereby expanding its
Premises to include 2.765 acres of Parcel A (located East of Tract A) and
increasing the monthly Base Rent and Common Area Expenses.
     WHEREAS, on June 30, 1999 the Lessor and Lessee entered into an Amendment
to Lease covering those certain premises whereby Lessee entered into a
transaction wherein its stockholders sold all of their stock to L.B. Foster
Company, which sales constituted a transfer of the Lessee’s interest in the
Lease requiring Lessor’s consent. The Lease and all addendums and amendments
thereto are hereinafter collectively referred to as the “Lease.”
     WHEREAS, on November 7, 2002 the Lessor and Lessee entered into a Third
Amendment to Lease covering those certain premises whereby extending the Term of
the Lease for an additional year effective January 1, 2003.
     WHEREAS, on December 15, 2003 the Lessor and Lessee entered into a Fourth
Amendment to Lease covering those certain premises whereby extending the Term of
the Lease for an additional seven (7) months effective January 1, 2004.
     WHEREAS, on June 29, 2004 the Lessor and Lessee entered into a Fifth
Amendment to Lease covering those certain premises whereby extending the Term of
the Lease for an additional two (2) years effective August 1, 2004.
     WHEREAS, the said Lessee now desires to extend the Term of the Lease for an
additional two (2) year period effective August 1, 2006.
     NOW, THEREFORE, in consideration of the Premises and agreements herein
contained, it is hereby agreed as follows:

 



--------------------------------------------------------------------------------



 



Article 3. Term, shall be amended as follows:
The Term of the Lease shall be extended for an additional two (2) year period
effective August 1, 2006 and shall end on July 31, 2008.
Article 4. Base Rent, Paragraph 4.1, shall be amended as follows:
     August 1, 2006 through July 31, 2008     $18,541.00 per month
     EXCEPT for the new terms and conditions listed above, all other terms and
conditions of the Lease and any subsequent amendment(s) shall remain in full
force and effect.
     IN WITNESS WHEREOF, the said Lessor and Lessee have executed this amendment
to lease the day and year first written above.

     
LESSOR:
  LESSEE:
 
   
PARK SPE, LLC
  CXT INCORPORATED,
 
  a Delaware corporation
 
   
By: /s/ Rob B. Gragg
  By: /s/ Dave Millard
 
   
Rob B. Gragg, Authorized Representative
  Dave Millard, Vice President
 
   
 
  By: /s/ David L. Voltz
 
   
 
  David L. Voltz, Secretary



 



--------------------------------------------------------------------------------



 



             
STATE OF WASHINGTON
    )      
 
    )     ss.
COUNTY OF SPOKANE
    )      

On this 15th___day of May___, 2006, personally appeared Rob B. Gragg to me known
to be the Authorized Representative of PARK SPE, LLC, the limited liability
company, that executed the within and foregoing instrument, and acknowledged the
said instrument to be the free and voluntary act and deed of said company, for
the uses and purposes therein mentioned, and on oath stated that he was
authorized to execute the said instrument.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

         
 
  By: /s/ Chase W. Breckner    
 
       
 
       
 
  Name Printed: Chase W. Breckner    
 
  NOTARY PUBLIC in and for the State of Washington,
residing at Spokane Valley.      
 
  My Commission Expires: 06/29/2008    

             
STATE OF WASHINGTON
    )      
 
    )     ss.
COUNTY OF SPOKANE
    )      

On this 9th___day of May___, 2006, personally appeared Dave Millard to me known
to be the Vice President of CXT INCORPORATED, the Delaware corporation, that
executed the within and foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said company, for the
uses and purposes therein mentioned, and on oath stated that he was authorized
to execute the said instrument.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

         
 
  By: /s/ Jamie L. Drowley    
 
       
 
       
 
  Name Printed: Jamie L. Drowley    
 
  NOTARY PUBLIC in and for the State of Washington,
residing at Valleyford.      
 
  My Commission Expires: 6/14/07    

             
STATE OF PENNSYLVANIA
    )      
 
    )     ss.
COUNTY OF ALLEGHENY
    )      

On this 11th___day of May___, 2006, personally appeared David L. Voltz to me
known to be the Secretary of CXT INCORPORATED, the Delaware corporation, that
executed the within and foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said company, for the
uses and purposes therein mentioned, and on oath stated that he was authorized
to execute the said instrument.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

         
 
  By: /s/ Diane K. Close    
 
       
 
       
 
  Name Printed: Diane K. Close    
 
  NOTARY PUBLIC in and for the State of Pennsylvania,
residing at Pittsburgh, Pa.      
 
  My Commission Expires: 7/30/07    

 